Case 3:18-cv-00225-RLY-MPB Document 32 Filed 04/12/19 Page 1 of 3 PageID #: 229


                     IN THE UNITED STATES DISTRICT
                     COURT FOR THE SOUTHERN DISTRICT
                     OF INDIANA EVANSVILLE DIVISION

 MEMORIAL HOSPITAL AND                   )
 HEALTH CARE CENTER,                     )
                                         )
       Plaintiff,                        )
                                         ) CASE NO. 3:18-cv-00225-RLY-MPB
 v.                                      )
                                         )
HOUSTON INTERNATIONAL                    )
INSURANCE GROUP, HIIG                    )
ACCIDENT & HEALTH, GREAT                 )
MIDWEST INSURANCE COMPANY,               )
and WEBTPA,                              )
                                         )
       Defendants.                       )


                      WebTPA’s PRELIMINARY WITNESS LIST

        COMES NOW, Defendant, WebTPA, by counsel, and pursuant to the Court’s Case

 Management Plan, hereby submits the following Preliminary Witness List.

                                        WITNESS LIST

        1.      Lisa Tranberg
                WebTPA, an AmWINS Group Company
                8500 Freeport Parkway South, Suite 400
                Irving, Texas 75063

        2.      Shannon Junek
                WebTPA, an AmWINS Group Company
                8500 Freeport Parkway South, Suite 400
                Irving, Texas 75063

        3.      Dion Lobel
                WebTPA, an AmWINS Group Company
                8500 Freeport Parkway South, Suite 400
                Irving, Texas 75063
        4.      Cara Barzeal
                WebTPA, an AmWINS Group Company
                8500 Freeport Parkway South, Suite 400
                Irving, Texas 75063

        5.      Kristina Shelton
                WebTPA, an AmWINS Group Company
                8500 Freeport Parkway South, Suite 400
                Irving, Texas 75063
 Case 3:18-cv-00225-RLY-MPB Document 32 Filed 04/12/19 Page 2 of 3 PageID #: 230
        6.     Kathy Mott
               WebTPA, an AmWINS Group Company
               8500 Freeport Parkway South, Suite 400
               Irving, Texas 75063

           7.      Jenn Alexinas
                   WebTPA, an AmWINS Group Company
                   8500 Freeport Parkway South, Suite 400
                   Irving, Texas 75063-1930

           8.      Stephanie Watson, VP of Claims HIIG

           9.      All witnesses identified by Plaintiff or Co-defendant.

           Defendant respectfully reserves the right to supplement or amend its Preliminary Witness

   List as discovery continues.

                                              Respectfully submitted,

                                               /s/Mark M. Holdridge
                                              Theodore J. Blanford, #4177-49
                                              Mark M. Holdridge, #26413-49
                                              HUME SMITH GEDDES GREEN & SIMMONS, LLP
                                              54 Monument Circle, 4th Floor
                                              Indianapolis, Indiana 46204
                                              Telephone: (317) 632-4402
                                              Facsimile: (317) 632-5595
                                              tblanford@humesmith.com
                                              mholdridge@humesmith.com

                                              Attorneys for WebTPA

                                        CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2019, I electronically filed the foregoing with the Clerk of the Court. I

further certify that I E-served using the E-file system the following:

N. Kent Smith
Andrew B. Howk
HALL RENDER KILLIAN HEATH
& LYMAN, P.C.
500 North Meridian Street, Suite 400
Indianapolis, Indiana 46204
ksmith@hallrender.com
ahowk@hallrender.com
Attorneys for Plaintiff

Kristopher N. Kazmierczak
Sally F. Zweig
KATZ KORIN CUNNINGHAM, P.C.
The Emelie Building
334 North Senate Avenue
Indianapolis, IN 46204
kkaz@kkclegal.com
szweig@kkclegal.com
 Case 3:18-cv-00225-RLY-MPB Document 32 Filed 04/12/19 Page 3 of 3 PageID #: 231

Thomas F. A. Hetherington, Texas Bar No. 24007359
Blaire B. Johnson, Texas Bar No. 24064968
Jennifer H. Frank, Texas Bar No. 24087537
MCDOWELL HETHERINGTON LLP
1001 Fannin Street, Suite 2700
Houston, Texas 77002
Tom.Hetherington@emhllp.com
Blaire.Johnson@emhllp.com
Jennifer.frank@emhllp.com
Attorneys for Houston International Insurance Group



                                              /s/Mark M. Holdridge
                                              Mark M. Holdridge
